IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ESTATE OF ANNIE PEARL WILLIS,              : No. 351 WAL 2014
DECEDENT                                   :
                                           :
                                           : Petition for Allowance of Appeal from the
PETITION OF: LESLIE WILLIS                 : Order of the Superior Court


                                       ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, the Petition for Allowance of

Appeal, Application for Leave to Amend Petition for Allowance of Appeal, Application

for Consolidation, Application for Leave to Amend Application to Consolidate, Petition

for Leave to Reply to Respondent's Answer to Petition for Allowance of Appeal, Petition

to Request Rule 1925(a)(1) Opinion from Trial/Orphans' Court Judge Lester G.

Nauhaus, Petition to Compel Transcript(s) from Orphans' Court Hearings Before Judge

Lester G. Nauhaus and Pertaining to Order Dated September 10, 201[2], and Petition

to Request Rule 1925(a)(1) Opinion from Trial/Orphans' Court Judge Kathleen A.

Durkin are DENIED.